Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 8 are presented for examination.
Applicants’ amendment, declaration, and response filed November 30, 2020 have been received and entered.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2010/135396 A2, hereby known as Tutino et al. as set forth in the previous Office action dated July 28, 2020 at pages 2-3 as applied to claims 1-7 is hereby WITHDRAWN due to applicants’ amendment of claim 1 to recite critical limitations, and the declaration showing comparison data with the prior art’s composition verses the present composition.
Allowable Subject Matter
Claims 1, 3 and 8 are allowable.   

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629